DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hendricus et al. International Publication No. WO 00/76022 (as disclosed in Applicant’s IDS dated 9/14/2021).

Regarding claim 1, Hendricus in figures 1 and 7 discloses a wiring sleeve for an antenna, the wiring sleeve (fastening element 4) is mounted on an antenna pole (tubular mount section 2), wherein the wiring sleeve (4) comprises: a sleeve body (inner cylindrical part of fastening element 4) and a plurality of wiring grooves (recesses 16) formed on a circumferential side surface of the sleeve body (see figure 7) for cables (6) on the antenna to pass through; wherein all of the wiring grooves (16) are formed on the circumferential side surface of the sleeve body (see Fig. 7) and there is no wiring groove formed on an inner portion of the sleeve body (Fig. 7), each wiring groove (16) is axially distributed on the circumferential side surface of the sleeve body, and the plurality of wiring grooves (16) are uniformly distributed on the whole circumferential side surface of the sleeve body in a circumferential direction (Fig. 7). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricus, as applied to claim 1 above, and further in view of International Pub. No. WO2012/168292 (hereinafter “Bryon”).


Hendricus does not disclose: wherein each wiring groove a limiting space, the cable accommodating space and the limiting space are integrated and allow the cables on the antenna to pass through, the limiting space is formed by shrinking inwards from the outer end of the cable accommodating space, to limit the cables on the antenna passing through the wiring groove in the cable accommodating space.
However, Byron (Fig. 22-24) teaches a wiring sleeve wherein each wiring groove (370) comprises a cable accommodating space (see round inner portion of the hole) and a limiting space (narrower portion of the hole), the cable accommodating space and the limiting space (370) are integrated and allow the cables on the antenna to pass through (see 2:30-3:2 and 3:9-3:24), the limiting space is formed by shrinking inwards from the outer end of the cable accommodating space, to limit the cables on the antenna passing through the wiring groove (370) in the accommodating space (see Fig. 24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the wiring grooves with cable accommodating space and limiting space as taught by Bryon in the wiring sleeve according to Hendricus to form the claimed invention in order to organize tubes or cables extending into a telecommunications device and allow the cables to be received axially. (Bryon 3:16-21)


However, Bryon (Fig. 22-24) teaches a wiring sleeve wherein the cable accommodating space is a semi-arc-shaped space (Fig. 24), a diameter of the cable accommodating space is larger than a diameter of a corresponding cable (referred as tube or cable by Byron) on the antenna (telecommunications equipment), and a width of one end of the limiting space close to the cable accommodating space is smaller than the diameter of the corresponding cable (see Fig. 24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendricus and Bryon to form the claimed invention in order to organize tubes or cables extending into a telecommunications device and allow the cables to be received axially. (Bryon 3:16-21)

Regarding claim 13, Hendricus is silent on disclosing wherein the limiting space is located on an outer end of the cable accommodating space in a radial direction extending from the antenna pole, and in each wiring groove, a size of the cable accommodating space is greater than a size of the limiting space.

Although, Byron does not explicitly discloses a wiring sleeve wherein grooves extend from the antenna pole, Hendricus in figures 1 and 7 teaches cable groves (16) that extend in an radial direction from an antenna pole (2)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendricus and Bryon to form the claimed invention in order to organize tubes or cables extending into a telecommunications device and allow the cables to be received axially. (Bryon 3:16-21)

Claims 4-5, 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. U.S. Pub. 2011/0156984 (hereinafter “Caldwell”), in view of Hendricus et al. International Publication No. WO 00/76022.

 Regarding claim 4, Caldwell in figures 40-50 discloses an antenna assembly (Abstract), comprising: a pole (Pole 10 with vertical member 300; Para. 149); and a plurality of antenna (400) vertically distributed on the pole along the axial direction (See Fig. 24 and Para. 167), wherein each antenna has an antenna housing (encasement sheath 450) and is internally provided with a wiring sleeve (brackets 650, Fig. 40-50) mounted on the pole and an 
Caldwell is silent on disclosing: each wiring sleeve comprises a sleeve body and a plurality of wiring grooves formed on a circumferential side surface of the sleeve body for the cables on the antenna to pass through; all of the wiring grooves are formed on the circumferential side surface of the sleeve body and there is no wiring groove formed on an inner portion of the sleeve body, each wiring groove is axially distributed on the circumferential side surface of the sleeve body; and the plurality of wiring grooves are uniformly distributed on the whole circumferential side surface of the sleeve body in the circumferential direction.
However, Hendricus in figures 1 and 7 discloses wiring sleeves (fastening element 4) comprising a sleeve body (inner cylindrical part of fastening element 4) and a plurality of wiring grooves (recesses 16) formed on a circumferential side surface of the sleeve body (see figure 7) for cables (6) on the antenna to pass through; all of the wiring grooves (16) are formed on the circumferential side surface of the sleeve body (see Fig. 7) and there is no wiring groove formed on an inner portion of the sleeve body (Fig. 7), each wiring groove (16) is axially distributed on the circumferential side surface of the sleeve body, and the plurality of wiring grooves (16) are 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the wiring sleeve as taught by Hendricus in the antenna assembly according to Caldwell to form the claimed invention, because the use of fasteners placed against the central mount section and provided with receiving means for securing cables, offers the advantage that individual cables or bundles of cables can readily be secured against the central mount section; and detachment of an individual cable or bundle is thus readily possible, without requiring detachment of any other cables. (Hendricus p. 1, line 25 – p. 2, line 12)

Regarding claim 5, Caldwell in view of Hendricus (figures 1, 5 and 7) teaches an antenna assembly wherein except for the antenna located at a topmost location of the pole, the remaining antennas on the pole are internally provided with the wiring sleeve respectively. (See p. 2, line 27 – p.3, line 10)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the wiring sleeve as taught by Hendricus in the antenna assembly according to Caldwell to form the claimed invention, because Hendricus clearly states that the fasteners (wiring sleeves) can be provided and placed anywhere in the antenna pole as desired, thus, the functionality of the fastening elements is increased even further and the necessity for further mounting means is removed. (See Hendricus p. 2, line 27 – p.3, line 10)

Regarding claim 7, Caldwell in figures 61-69 and 81 teaches an antenna assembly further comprising a supporting member (sleeves 660) mounted at the lower end of the antenna (antenna canisters 20', 20''), and the supporting member is secured to the pole (vertical member 300'').

Regarding claim 12, Caldwell in view of Hendricus in figures 1, 5 and 7 discloses an antenna assembly with a wiring sleeve (4) wherein a total quantity of the wiring grooves (16) is greater than or equal to a total quantity of the cables (6) on the plurality of antennas, and each wiring groove (16) allows at most one of the cables (6) to pass through.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the wiring sleeve as taught by Hendricus in the antenna assembly according to Caldwell to form the claimed invention, because the use of fasteners placed against the central mount section and provided with receiving means for securing cables, offers the advantage that individual cables or bundles of cables can readily be secured against the central mount section; and detachment of an individual cable or bundle is thus readily possible, without requiring detachment of any other cables. (Hendricus p. 1, line 25 – p. 2, line 12)

Regarding claim 15, Caldwell in figures 40-51 discloses an antenna assembly wherein the antenna housing (450) and the encapsulating casing (200) are both in hollow cylindrical shapes .

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell and Hendricus, as applied to claim 4 above, and further in view of International Pub. No. WO2012/168292 (hereinafter “Bryon”).

Regarding claim 9, Caldwell in view of Hendricus (figures 1 and 7) discloses an antenna assembly wherein each wiring groove (16) comprises a cable accommodating space 
Caldwell and Hendricus do not disclose: wherein each wiring groove a limiting space, the cable accommodating space and the limiting space are integrated and allow the cables on the antenna to pass through, the limiting space is formed by shrinking inwards from the outer end of the cable accommodating space, to limit the cables on the antenna passing through the wiring groove in the cable accommodating space.
However, Byron (Fig. 22-24) teaches a wiring sleeve wherein each wiring groove (370) comprises a cable accommodating space (see round inner portion of the hole) and a limiting space (narrower portion of the hole), the cable accommodating space and the limiting space (370) are integrated and allow the cables on the antenna to pass through (see 2:30-3:2 and 3:9-3:24), the limiting space is formed by shrinking inwards from the outer end of the cable accommodating space, to limit the cables on the antenna passing through the wiring groove (370) in the accommodating space (see Fig. 24).


Regarding claim 10, Caldwell and Hendricus do not teach: wherein the cable accommodating space is a semi-arc-shaped space, a diameter of the cable accommodating space is larger than a diameter of a corresponding cable of the cables on the antenna, and a width of one end of the limiting space close to the cable accommodating space is smaller than the diameter of the corresponding cable.
However, Bryon (Fig. 22-24) teaches a wiring sleeve wherein the cable accommodating space is a semi-arc-shaped space (Fig. 24), a diameter of the cable accommodating space is larger than a diameter of a corresponding one of the cables (referred as tube or cable by Byron) on the antenna (telecommunications equipment), and a width of one end of the limiting space close to the cable accommodating space is smaller than the diameter of the corresponding cable (see Fig. 24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Caldwell, Hendricus and Bryon to form the claimed invention in order 

Regarding claim 14, Caldwell and Hendricus are silent on disclosing wherein the limiting space is located on an outer end of the cable accommodating space in a radial direction extending from the antenna pole, and in each wiring groove, a size of the cable accommodating space is greater than a size of the limiting space.
However, Byron (Fig. 22-24), teaches a wiring sleeve wherein the limiting space is located on an outer end of the cable accommodating space in a radial direction (see figure 24), and in each wiring groove (370), a size of the cable accommodating space is greater than a size of the limiting space (see outer tube hole located in the outer perimeter of tube holder 350).
Although, Byron does not explicitly discloses a wiring sleeve wherein grooves extend from the antenna pole, Hendricus in figures 1 and 7 teaches cable groves (16) that extend in an radial direction from an antenna pole (2)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Caldwell, Hendricus and Bryon to form the claimed invention in order to organize tubes or cables extending into a telecommunications device and allow the cables to be received axially. (Bryon 3:16-21)



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 7). In addition, claims 16-18 would be allowable for depending on claim 8 which is the claim containing the allowable subject matter. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845